

116 HR 1586 IH: Building Resources Into Digital Growth and Education Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1586IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Butterfield introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Telecommunications and Information Administration Organization Act to
			 establish a digital network technology program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Building Resources Into Digital Growth and Education Act of 2019 or the BRIDGE Act of 2019. 2.Establishment of programThe National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:
			
				DDigital Network Technology Program
 171.Program authorizedThe Secretary shall establish, within the Technology Opportunities Program of the NTIA, a digital network technology program through which the Secretary awards grants, cooperative agreements, and contracts to eligible institutions to assist such institutions in acquiring, and augmenting use by such institutions of, broadband internet access service to improve the quality and delivery of educational services provided by such institutions.
 172.Activities supportedAn eligible institution shall use a grant, contract, or cooperative agreement awarded under this part—
 (1)to acquire broadband internet access service, digital network technology, and infrastructure to further the objective of the program described in section 171;
 (2)to develop and provide training, education, and professional development programs, including faculty development, to increase the use of, and usefulness of, broadband internet access service;
 (3)to provide teacher education, including the provision of preservice teacher training and in-service professional development at eligible institutions, library and media specialist training, and preschool and teacher aid certification to individuals who seek to acquire or enhance technology skills in order to use broadband internet access service in the classroom or instructional process, including instruction in science, mathematics, engineering, and technology subjects;
 (4)to obtain capacity-building technical assistance, including through remote technical support, technical assistance workshops, and distance learning services;
 (5)to foster the use of broadband internet access service to improve research and education, including scientific, mathematics, engineering, and technology instruction; or
 (6)to create or support centers at the eligible institution designed to support innovation, opportunity, and advancement for entrepreneurs and start-ups.
						173.Application and review procedures
 (a)In generalTo be eligible to receive a grant, contract, or cooperative agreement under this part, an eligible institution shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application, at a minimum, shall include a description of how the funds will be used, including a description of any digital network technology to be acquired, and a description of how the institution will ensure that broadband internet access service will be made accessible to, and employed by, students, faculty, and administrators. The Secretary, in consultation with the advisory council established under subsection (b) and consistent with subsection (c), shall establish procedures to review such applications. The Secretary shall publish the application requirements and review criteria in the Federal Register, along with a statement describing the availability of funds.
 (b)Advisory councilThe Secretary shall establish an advisory council to advise the Secretary on the best approaches to encourage maximum participation by eligible institutions in the program established under this part, and on the procedures to review applications submitted to the program. In selecting the members of the advisory council, the Secretary shall consult with representatives of appropriate organizations, including representatives of eligible institutions, to ensure that the membership of the advisory council includes representatives of minority businesses and eligible institution communities. The Secretary shall also consult with experts in digital network technology to ensure that such expertise is represented on the advisory council.
 (c)Review panelEach application submitted under this part by an eligible institution shall be reviewed by a panel of individuals selected by the Secretary to judge the quality and merit of the proposal, including the extent to which the eligible institution can effectively and successfully utilize the proposed grant, cooperative agreement, or contract to carry out the objective of the program described in section 171. The Secretary shall ensure that the review panels include representatives of eligible institutions and others who are knowledgeable about eligible institutions and technology issues. The Secretary shall ensure that no individual assigned under this subsection to review any application has a conflict of interest with regard to that application. The Secretary shall take into consideration the recommendations of the review panel in determining whether to award a grant, cooperative agreement, or contract to an eligible institution.
						174.Awards
 (a)LimitationAn eligible institution that receives a grant, cooperative agreement, or contract under this part that exceeds $2,500,000 shall not be eligible to receive another grant, cooperative agreement, or contract under this part.
 (b)ConsortiaGrants, cooperative agreements, and contracts under this part may only be awarded to eligible institutions. Eligible institutions may seek funding under this part for consortia, which may include other eligible institutions, States or State educational agencies, local educational agencies, institutions of higher education, community-based organizations, national nonprofit organizations, or businesses, including minority businesses.
 (c)Coordination and partnership with private providersIn seeking funding under this part, eligible institutions are encouraged, where feasible, to coordinate and partner with qualified private providers of the services and activities supported under section 172.
 (d)Institutional diversityIn awarding grants, cooperative agreements, and contracts under this part to eligible institutions, the Secretary shall ensure, to the extent practicable, that awards are made to all types of institutions eligible for assistance under this part.
 (e)NeedIn awarding grants, cooperative agreements, and contracts under this part, the Secretary shall give priority to the eligible institution with the greatest demonstrated need for assistance.
 175.Information disseminationThe Secretary shall convene an annual meeting of eligible institutions receiving grants, cooperative agreements, or contracts under this part to foster collaboration and capacity-building activities among eligible institutions.
 176.Matching requirementThe Secretary may not award a grant, contract, or cooperative agreement to an eligible institution under this part unless such institution agrees that, with respect to the costs to be incurred by the institution in carrying out the program for which the grant, contract, or cooperative agreement was awarded, such institution will make available (directly or through donations from public or private entities) non-Federal contributions in an amount equal to 25 percent of the amount of the grant, contract, or cooperative agreement awarded by the Secretary, or $500,000, whichever is the lesser amount. The Secretary shall waive the matching requirement for any institution or consortium that, as of the date of the submission of the application for the grant, contract, or cooperative agreement, has no endowment or an endowment the value of which is less than $50,000,000.
					177.Annual report and evaluation
 (a)Annual report required from recipientsEach eligible institution that receives a grant, contract, or cooperative agreement under this part shall provide an annual report to the Secretary on its use of the grant, contract, or cooperative agreement.
						(b)Independent assessments
 (1)Contract to conduct assessmentsNot later than 6 months after the date of the enactment of this part, the Secretary shall enter into a contract with the National Academy of Public Administration to conduct periodic assessments of the program established under this part. The assessments shall be conducted once every 3 years during the 10-year period following the date of the enactment of this part.
 (2)Evaluations and recommendationsThe assessments described in paragraph (1) shall include— (A)an evaluation of the effectiveness of the program established under this part in improving the education and training of students, faculty, and staff at eligible institutions that have been awarded grants, cooperative agreements, or contracts under this part;
 (B)an evaluation of the effectiveness of the program in improving access to, and familiarity with, digital network technology and broadband internet access service for students, faculty, and staff at all eligible institutions;
 (C)an evaluation of the procedures established under section 173(a); and (D)recommendations for improving the program, including recommendations concerning the continuing need for Federal support.
 (3)Review of reportsIn carrying out the assessments under this subsection, the National Academy of Public Administration shall review the reports submitted to the Secretary under subsection (a).
 (c)Report to CongressUpon completion of each assessment under subsection (b), the Secretary shall transmit the assessment to Congress along with a summary of the plans of the Secretary, if any, to implement the recommendations of the National Academy of Public Administration..
 3.DefinitionsSection 102(a) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901(a)) is amended by adding at the end the following:
			
 (6)The term eligible institution means— (A)an institution of higher education that is—
 (i)an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a));
 (ii)an institution described in section 326(e)(1) of such Act (20 U.S.C. 1063b(e)(1)); (iii)a minority institution (as defined in section 365 of such Act (20 U.S.C. 1067k)) that has an enrollment of needy students (as defined in section 312(d) of such Act (20 U.S.C. 1058(d))); or
 (iv)an institution determined by the Secretary, in consultation with the Secretary of Education, to have a substantial enrollment of minority students who are eligible to receive Federal Pell Grants under subpart 1 of part A of title IV of such Act (20 U.S.C. 1070a et seq.); or
 (B)a consortium of institutions described in subparagraph (A). (7)The term digital network technology means computer and communications equipment and software that facilitates the transmission of information in a digital format.
 (8)The term minority means an American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), or Pacific Islander individual.
 (9)The term State has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (10)The term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (11)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (12)The term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (13)The term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to, and receive data from, all or substantially all internet endpoints, including any capabilities that are incidental to, and enable the operation of, the communications service, but excluding dial-up internet access service. Such term also includes any service the Commission finds to be providing a functional equivalent of such service..
		